Name: Council Regulation (EEC) No 1645/86 of 27 May 1986 amending Regulation (EEC) No 1245/86 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/36 Official Journal of the European Communities 29 . 5. 86 COUNCIL REGULATION (EEC) No 1645/86 of 27 May 1986 amending Regulation (EEC) No 1245/86 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1245/86 (') suspended, until 1 June 1986, the application of part of the negative monetary compensatory amounts for products in the pigmeat and eggs and poultry sectors ; Whereas the temporary limitation was introduced pending a decision by the Council on the rules for calcu ­ lating the monetary compensatory amounts for the products in question, to be applied in the future ; whereas it was not possible for that decision to be taken in time, in particular on account of the time limit for the imple ­ mentation of the procedure provided in Article 43 of the Treaty ; whereas, in these circumstances and in order to avoid any risk of disturbance in trade resulting from the prospect of a series of modifications ensuing within a short time in the monetary compensatory amounts concerned on such highly sensitive markets, a situation which could jeopardize the common organization, the term of validity of Regulation (EEC) No 1245/86 should be extended pending a decision which will be taken on a definitive system under Article 43, HAS ADOPTED THIS REGULATION : Article 1 The date '1 June 1986' is replaced by '30 June 1986' in the second subparagraph of Article 2 of Regulation (EEC) No 1245/86 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1986 . For the Council The President G. BRAKS (') OJ No L 113, 30. 4. 1986, p. 8 .